                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF OHIO


    Paul D. Izzi,                                          Case No. 1:18cv1641

                                    Plaintiff,
                    -vs-                                   JUDGE PAMELA A. BARKER

                                                           Magistrate Judge David A. Ruiz
    Andrew Saul,
    Commissioner of Social
    Security 1                                             MEMORANDUM OPINION AND
                                                           ORDER
                                    Defendants.


          This matter is before the Court on the Objections of Plaintiff Paul D. Izzi (“Plaintiff” or “Izzi”)

to the Report and Recommendation of Magistrate Judge David A. Ruiz regarding Plaintiff's request

for judicial review of Defendant Commissioner of the Social Security Administration's (“Defendant”

or “Commissioner”) denial of his applications for Disability Insurance Benefits (“DIB”) and

Supplemental Security Income (“SSI”) under Titles II and XVI of the Social Security Act. (Doc. No.

16.) For the reasons that follow, Plaintiff's Objections are overruled, the Report & Recommendation

(“R&R”) is accepted, and the Commissioner's decision is affirmed.

I.        Background

          In February 2015, Plaintiff filed his applications for DIB and SSI, alleging a disability onset

date of October 20, 2011. (Doc. No. 9 (Transcript [“Tr.”] ) at 15. ) Plaintiff later amended his onset

date to December 31, 2012. (Id.) The applications were denied initially and upon reconsideration,

and Plaintiff requested a hearing before an administrative law judge (“ALJ”). (Id.) On January 26,



1
 Andrew Saul is now the Commissioner of Social Security and is automatically substituted as a party pursuant to Fed. R.
Civ. P. 25(d).
2017, the ALJ conducted a hearing at which Plaintiff was represented by counsel and testified. (Id.)

A vocational expert (“VE”) also testified. (Id.) On September 20, 2017, the ALJ found Plaintiff was

not disabled. (Tr. 15-40.) The Appeals Council declined to review the ALJ's decision, and the ALJ's

decision became the Commissioner's final decision. Plaintiff seeks judicial review pursuant to 42

U.S.C. §§ 405(g) and 1383(c). (Doc. No. 1.)

       The case was referred to the Magistrate Judge pursuant to 28 U.S.C. § 636 and Local Rule

72.2(b)(1) for a Report and Recommendation. The R & R concludes that the ALJ’s decision is

supported by substantial evidence and recommends that the decision be affirmed. (Doc. No. 15.)

Plaintiff filed Objections to the R & R, to which the Commissioner responded. (Doc. Nos. 16, 17.)

       Plaintiff raises one objection to the R & R, i.e., that the Magistrate Judge erred in concluding

that the ALJ applied the proper legal standards when analyzing the opinions of treating physician

Jerry C. Bell, D.O. (Doc. No. 16.) The Court has conducted a de novo review of the issues raised in

Plaintiff’s Objections.

II.    Analysis

       A.      Standard of Review

       Under 28 U.S.C. § 636(b)(1), “[a] judge of the court shall make a de novo determination of

those portions of the report or specified proposed findings or recommendations to which objection is

made.” 28 U.S.C. § 636(b)(1)(C); see Powell v. United States, 37 F.3d 1499 (Table), 1994 WL

532926 at *1 (6th Cir. Sept. 30, 1994) (“Any report and recommendation by a magistrate judge that

is dispositive of a claim or defense of a party shall be subject to de novo review by the district court

in light of specific objections filed by any party.”) (citations omitted); Orr v. Kelly, 2015 WL 5316216

at *2 (N.D. Ohio Sept. 11, 2015) (citing Powell, 1994 WL 532926 at *1). See also Fed. R. Civ. P.


                                                   2
72(b)(3). “A judge of the court may accept, reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge.” 28 U.S.C. §636(b)(1).

         Under the Social Security Act, a disability renders the claimant unable to engage in substantial

gainful activity because of a medically determinable physical or mental impairment that can result in

death or that can last at least twelve months. 42 U.S.C. § 423(d)(1)(A); 20 C.F.R. § 404.1505(a).

The impairment must prevent the claimant from doing the claimant's previous work, as well as any

other work which exists in significant numbers in the region where the individual lives or in several

regions of the country. 42 U.S.C. § 423(d)(2)(A). Consideration of disability claims follows a five-

step review process. 2 20 C.F.R. § 404.1520.

         The Court's review of the Commissioner's decision to deny benefits is limited to determining

whether the ALJ applied the correct legal standards and whether the findings are supported by

substantial evidence. 42 U.S.C. § 405(g). “Substantial evidence is ‘more than a scintilla of evidence

but less than a preponderance; it is such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.’” McGlothin v. Comm'r of Soc. Sec., 299 Fed. Appx. 516, 521 (6th




2
  Under this five step review, the claimant must first demonstrate that she is not currently engaged in “substantial gainful
activity” at the time of the disability application. 20 C.F.R. §§ 404.1520(b) and 416.920(b). Second, the claimant must
show that she suffers from a “severe impairment” in order to warrant a finding of disability. 20 C.F.R. §§ 404.1520(c)
and 416.920(c). A “severe impairment” is one that “significantly limits . . . physical or mental ability to do basic work
activities.” Abbott v. Sullivan, 905 F.2d 918, 923 (6th Cir. 1990). Third, if the claimant is not performing substantial
gainful activity, has a severe impairment that is expected to last for at least twelve months, and the impairment, or
combination of impairments, meets or medically equals a required listing under 20 CFR Part 404, Subpart P, Appendix
1, the claimant is presumed to be disabled regardless of age, education or work experience. See 20 C.F.R. §§ 404.1520(d)
and 416.920(d). Before considering step four, the ALJ must determine the claimant’s residual functional capacity; i.e.,
the claimant’s ability to do physical and mental work activities on a sustained basis despite limitations from his/her
impairments. 20 C.F.R. § 404.1520(e) and 416.930(e). At the fourth step, if the claimant’s impairment or combination
of impairments does not prevent her from doing her past relevant work, the claimant is not disabled. 20 C.F.R. §§
404.1520(e)-(f) and 416.920(e)-(f). For the fifth and final step, even if the claimant’s impairment does prevent her from
doing her past relevant work, if other work exists in the national economy that the claimant can perform, the claimant is
not disabled. 20 C.F.R. §§ 404.1520(g), 404.1560(c), and 416.920(g). See Abbot, 905 F.2d at 923.

                                                             3
Cir. 2008) (quoting Rogers v. Comm'r of Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007) (internal citation

omitted)).

        If substantial evidence supports the Commissioner's finding that the claimant is not disabled,

that finding must be affirmed even if the reviewing court would decide the matter differently. Cutlip

v. Sec'y of Health & Human Servs., 25 F.3d 284, 286 (6th Cir. 1994) (citation omitted). A reviewing

court is not permitted to resolve conflicts in evidence or to decide questions of credibility. Bass v.

McMahon, 499 F.3d 506, 509 (6th Cir. 2007) (citation omitted). Moreover, the Commissioner's

decision must be affirmed even if substantial evidence also exists in the record to support a finding

of disability. Felisky v. Bowen, 35 F.3d 1027, 1035 (6th Cir. 1994) (citing Mullen v. Bowen, 800 F.2d

535, 545 (6th Cir. 1986)).

B.      Plaintiff’s Objection to the R&R 3

        In his sole objection, Plaintiff argues that the Magistrate Judge erred in concluding that the

ALJ applied proper legal standards when analyzing the opinions of treating physician Dr. Bell. (Doc.

No. 15.) Specifically, Plaintiff maintains that the R&R incorrectly found that Dr. Bell authored “a

single opinion” when, in fact, the record reflects he submitted three separate opinions. (Id. at 2.)

Plaintiff asserts that, while the ALJ cited generally to the exhibit containing Dr. Bell’s various

opinions, the decision failed to acknowledge or address Dr. Bell’s specific opinion that Plaintiff

would be off task at least 20% of the time and absent from work due to his impairments or treatment

more than four times per month. (Id. at 4.) Plaintiff asserts that this is “clear legal error” as it deprived




3
 The Magistrate Judge’s thorough recitation of the medical and opinion evidence need not be repeated and is incorporated
herein.

                                                           4
him of the procedural safeguards set forth in Wilson v. Comm’r of Soc. Sec., 378 F.3d 541, 546 (6th

Cir. 2004).

         As the Magistrate Judge correctly noted, a treating source opinion must be given “controlling

weight” if such opinion (1) “is well-supported by medically acceptable clinical and laboratory

diagnostic techniques” and (2) “is not inconsistent with the other substantial evidence in [the] case

record.” Gayheart v. Comm’r of Soc. Sec., 710 F.3d 365, 376 (6th Cir. 2013); 20 C.F.R. §

404.1527(c)(2). 4 However, “a finding that a treating source medical opinion . . . is inconsistent with

the other substantial evidence in the case record means only that the opinion is not entitled to

‘controlling weight,’ not that the opinion should be rejected.” Blakley v. Comm’r of Soc. Sec., 581

F.3d 399 (6th Cir. 2009) (quoting SSR 96-2p, 1996 WL 374188 at *4 (SSA July 2, 1996)). 5 Indeed,

“[t]reating source medical opinions are still entitled to deference and must be weighed using all of

the factors provided in 20 C.F.R. § 404.1527 and 416.927.” Blakley, 581 F.3d at 408. 6 See also

Gayheart, 710 F.3d at 376.

         If the ALJ determines a treating source opinion is not entitled to controlling weight, “the ALJ

must provide ‘good reasons’ for discounting [the opinion], reasons that are ‘sufficiently specific to




4
  Revised versions of these regulations took effect on March 27, 2017 and apply to disability claims filed on or after that
date. See 82 Fed. Reg. 5844 (March 27, 2017). As Plaintiff filed his applications in February 2015, the Court will apply
the regulations in effect at that time.
5
 SSR 96-2p has been rescinded. This rescission is effective for claims filed on or after March 27, 2017. See SSR 96-2p,
2017 WL 3928298 at *1.
6
  Pursuant to 20 C.F.R. § 404.1527(c)(2), when not assigning controlling weight to a treating physician’s opinion, the
Commissioner should consider the length of the relationship and frequency of examination, the nature and extent of the
treatment relationship, how well-supported the opinion is by medical signs and laboratory findings, its consistency with
the record as a whole, the treating source’s specialization, the source’s familiarity with the Social Security program and
understanding of its evidentiary requirements, and the extent to which the source is familiar with other information in the
case record relevant to the decision.

                                                            5
make clear to any subsequent reviewers the weight the adjudicator gave to the treating source’s

medical opinion and the reasons for that weight.’” Rogers v. Comm’r of Soc. Sec., 486 F.3d 234, 242

(6th Cir. 2007) (quoting SSR 96-2p, 1996 WL 374188 at *5). See also Gayheart, 710 F.3d at 376.

The purpose of this requirement is two-fold. First, a sufficiently clear explanation “‘let[s] claimants

understand the disposition of their cases,’ particularly where a claimant knows that his physician has

deemed him disabled and therefore ‘might be bewildered when told by an administrative bureaucracy

that she is not, unless some reason for the agency’s decision is supplied.’” Id. (quoting Wilson v.

Comm’r of Soc. Sec., 378 F.3d 541, 544 (6th Cir. 2004)). Second, the explanation “ensures that the

ALJ applies the treating physician rule and permits meaningful appellate review of the ALJ’s

application of the rule.” Wilson, 378 F.3d at 544. Because of the significance of this requirement, the

Sixth Circuit has held that the failure to articulate “good reasons” for discounting a treating

physician’s opinion “denotes a lack of substantial evidence, even where the conclusion of the ALJ

may be justified based upon the record.” Rogers, 486 F.3d at 243.

       Here, Dr. Bell authored three opinions dated February 8, 2016: (1) an “Off-Task/Absenteeism

Questionnaire,” (2) a “Pain Questionnaire,” and (3) a document entitled “Medical Statement- Physical

Abilities and Limitations.” (Tr. 1044-1046.) These three opinions are marked in the administrative

record collectively as “Exhibit 17F.” (Id.) In the Off-Task/Absenteeism Questionnaire, Dr. Bell

opines that, due to chronic pain caused by neuropathy, seizure disorder, depression, and chronic back

pain, Plaintiff would likely be (1) off task at least 20% of the time, and (2) absent from work more

than four times per month as a result of his impairments or treatment. (Tr. 1044.) In the “Pain

Questionnaire,” Dr. Bell states that Plaintiff will need to change positions frequently due to pain

caused by bulging discs, neuropathy, chronic back pain, and depression. (Tr. 1045.) Dr. Bell also


                                                  6
states that Plaintiff’s pain is severe enough to constantly interfere with his attention and concentration.

(Id.) Lastly, in the “Medical Statement,” Dr. Bell identifies a number of specific physical functional

limitations relating to Plaintiff’s abilities to sit, stand, walk, lift, carry, bend, stoop, balance, reach,

and engage in fine and gross manipulation. (Tr. 1046.) Dr. Bell also opines that Plaintiff’s pain is

severe and his impairments or treatment will cause him to be absent from work more than three times

per month. (Tr. 1046.)

        Plaintiff argues that remand is required because the ALJ “considered only one” of these

opinions (i.e., the “Medical Statement- Physical Abilities and Limitations”) and failed to

acknowledge the specific opinions set forth in Dr. Bell’s Off-Task/Absenteeism Questionnaire. For

the following reasons, the Court disagrees.

        Here, the ALJ repeatedly referenced Plaintiff’s treatment with Dr. Bell throughout the

decision and acknowledged that Dr. Bell had submitted a “functional assessment” on February 8,

2016. (Tr. 23-27.) Although the ALJ did not expressly differentiate Dr. Bell’s three separate

opinions, the decision cited and addressed Exhibit 17F, which is six pages in length and comprised

of all three opinions. (Tr. 25-26, 30-31, citing Tr. 1044-1046.) In her discussion of Exhibit 17F, the

ALJ acknowledged Dr. Bell’s conclusion that Plaintiff’s pain was supported by findings of

neuropathic and back pain. (Tr. 25.) In addition, the ALJ noted Dr. Bell’s opinions regarding

Plaintiff’s physical functional limitations, including his specific opinions that Plaintiff’s “pain caused

constant interference with attention and concentration” and that Plaintiff “could be expected to be

absent from work more than three times per month due to his impairments.” (Tr. 25-26.) The ALJ

then explained that she accorded “limited weight” to Dr. Bell’s assessment in light of the many




                                                     7
normal examination findings in the record, including normal gait, intact ability to heel and toe walk,

normal reflexes, and no consistent findings of positive straight leg raises. (Tr. 30-31.)

         Thus, the Court finds that, while the ALJ did not expressly mention Dr. Bell’s Off

Task/Absenteeism Questionnaire as a separate opinion, she did adequately acknowledge and address

the conclusions set forth therein. As noted above, the ALJ expressly addressed Dr. Bell’s opinions

regarding both absenteeism and the impact of Plaintiff’s impairments on his ability to maintain

attention and concentration, the latter of which is reasonably construed as relating to off task behavior.

Moreover, reading the decision as a whole, the Court finds that the ALJ provided a number of reasons

for according only “limited weight” to Dr. Bell’s opinions, including Plaintiff’s improvement with

treatment and the fact that his opinions were inconsistent with the many normal physical and mental

status examination findings in the record. 7 (Tr. 23-30.) Notably, the ALJ did, in fact, include several

limitations aimed at Plaintiff’s attention and concentration deficits in the RFC, including limits to

“simple, routine tasks with simple, short instructions, making simple decisions, and having few

workplace changes with no fast-paced production and quota requirements.” (Tr. 21.)

         For these reasons, Plaintiff’s reliance on Blakley, supra is misplaced. In that case, the Sixth

Circuit remanded the ALJ’s decision in part because the ALJ failed entirely to mention one of the

claimant’s treating physicians, Dr. Kiefer. Blakely, 581 F.3d at 407-408 (noting that “as a treating

physician, any opinions Dr. Kiefer made should have been given controlling weight . . . . [h]owever,

Dr. Kiefer is not mentioned anywhere in the ALJ’s opinion.”) Here, as noted above, the ALJ




7
  Plaintiff does not argue that either of these specific reasons are not supported by substantial evidence and, thus, the
Court deems any such argument waived.

                                                           8
expressly acknowledged Plaintiff’s treatment history with Dr. Bell as well as his February 2016

opinions at several points in the decision.

       Accordingly, and for all the reasons set forth above, Plaintiff’s Objection is without merit and

overruled.

III.   Conclusion

       For all of the foregoing reasons, Plaintiff’s Objection is overruled. The Court accepts the

Magistrate Judge’s Report and Recommendation, and the Commissioner’s decision is affirmed.

       IT IS SO ORDERED.



                                                       s/Pamela A. Barker
                                                      PAMELA A. BARKER
Date: August 13, 2019                                 U. S. DISTRICT JUDGE




                                                  9
